DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 1 – 9 in the reply filed on 12/1/2021 is acknowledged. Claims 10 – 14 are rejoined. 
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Regarding claim 10, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 10 merely lists each of the device components. Claim 10 does not positively recite how the bio-sensing device and temperature-sensing device are structurally arranged or connected.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Allowable Subject Matter
Claims 1 – 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: an interconnection structure; a first sensing pixel over the interconnection structure, the first sensing pixel comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film over the bio-sensing device; a second sensing pixel over the 
Regarding claim 10, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: an interconnection structure; a first sensing pixel over the interconnection structure, comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film over the bio-sensing device; a second sensing pixel over the interconnection structure, comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film over the bio-sensing device; an isolation layer over the first sensing pixel and the second sensing pixel; and a micro-conduit structure over the isolation layer, wherein the isolation layer and the micro-conduit structure comprise: a first sensing region configured to expose the sensing film of the first sensing pixel without exposing the sensing film of the second sensing pixel; and a second sensing region configured to expose the sensing film of the second sensing pixel without exposing the sensing film of the first sensing pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796